Title: To Thomas Jefferson from John Page, 11 December 1804
From: Page, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond December 11th. 1804
                  
                  On the receipt of the Attorneys letter, written in consequence of the transmission to him of the information which you had received from me respecting the affidavit of David Greenlaw concerning the Coiners and Forgers in North Carolina, I sent an Express for Greenlaw, but he is not to be found. Instead of waiting a month at his father’s according to his promise, he did not remain three weeks: And his father has written to me by our Express that he had supposed he was at Richmond. He was not bound in a recognizance for his appearance because he had Stipulated with the persons to whom he communicated the information which he said he would give, that he should be at liberty to pursue his own mode of bringing the murderers of Lorient and the Forgers to justice. But the Council did not adopt his plan which was, that he should send a person with a letter which he had written to one of the principal Forgers for a Sum of their money, and that his introduction in that letter would procure him knowledge of facts sufficient to furnish all the proofs requisite for the conviction of many of that desperate gang, and that he himself should be permitted to go in pursuit of Foley and Morel immediately after, or before, and take them up, whom he charges on Oath with the murder of Lorient, and for which he himself had been tried, and narrowly escaped Condemnation. Should this desperate accomplice in murder and Forgery have made his escape after amusing our magistrates with his information and story of his reformation would it not be well Sir to pardon Logwood if by his Testimony the whole gang of his accomplices may be broken up and tried in North Carolina under their State laws which do not allow them the indulgence of a Penitentiary? 
                  I am with the highest respect & esteem, your most obedient Servant
                  
                     John Page 
                     
                  
               